


SEPARATION AND TRANSITION AGREEMENT
AND GENERAL RELEASE OF CLAIMS


THIS SEPARATION AND TRANSITION AGREEMENT AND GENERAL RELEASE OF CLAIMS (the
“Agreement”) is entered into by and between Mr. John Kurtzweil (“Executive”) and
Extreme Networks, Inc. (the “Company”). This Agreement will become effective on
the eighth day after it is signed by Executive (the “Effective Date”), provided
that Executive has not revoked this Agreement (by email notice to
aamadia@extremenetworks.com) prior to that date.
FACTUAL RECITALS
This Agreement is entered into with respect to the following facts:
A.    Executive is employed by the Company as its Senior Vice President, Chief
Financial Officer;
B.    Executive’s employment with the Company as its Senior Vice President,
Chief Financial Officer will cease effective June 1, 2014 (the “Transition Start
Date”); and
C.    Executive shall remain an employee of the Company as Special Assistant to
the CEO in a transition role supporting the Company’s needs as further described
below until September 30, 2014 (the “Separation Date”); and
D. Upon separation, it is the Company's desire to provide Executive with certain
separation benefits as set forth in more detail in Section 3 herein that he
would not otherwise be entitled to receive based upon his separation from the
Company, and to resolve any claims that Executive has or may have against the
Company.
Accordingly, Executive and the Company now agree as set forth below.
AGREEMENT
1.    Separation from Employment as SVP, CFO, and Related Positions and Offices;
Transition Role. Executive hereby confirms the cessation of his employment with
the Company as Senior Vice President, Chief Financial Officer, and from all
positions and offices that he held with the Company (except for his transition
role as Special Assistant to the CEO and except for Directorships of various
foreign subsidiaries of the Company for some period of time until the
stockholders of such subsidiaries are able to elect a replacement) effective as
of the Transition Start Date. From the Transition Start Date through and
including the Separation Date, Executive will serve the Company in a transition
role as Special Assistant to the CEO and will perform those duties and have
those responsibilities as assigned to him by the CEO as reasonably requested
including but not limited to transition assistance and Company will continue to
verify and confirm Executive's employment with the Company in this transition
capacity. At any time both before and after the Separation Date, Executive will
sign any documents reasonably required to be signed while he remains in the
capacity of a Director or Officer of a foreign subsidiary including but not
limited to consents associated with the legal entity consolidation as well as
documents confirming Executive’s resignation as a Director or Officer of a
foreign subsidiary.




--------------------------------------------------------------------------------




2.    Acknowledgment of Payment/Receipt of All Wages and Benefits. Except wages
(including Q4 FY2014 and Q1 FY2015 bonuses, if earned) to be paid from the date
of this Agreement through and including the Separation Date and payment of
expense reimbursements owed to Executive through the Separation Date, Executive
acknowledges that he has been paid in full all wages (including, but not limited
to, base salary, commissions, and accrued, unused paid time off), and has
received all benefits, that Executive earned during his employment with the
Company. Executive understands and agrees that he is not entitled to, and shall
not receive, any further compensation or benefits from the Company after the
Separation Date except as set forth below in Section 3 herein.
3.    Severance Payment. Subject to Executive's execution of this Agreement
(without revocation during the eight-day revocation period described below) and
compliance with the terms of this Agreement, the Company shall provide Executive
with a lump sum payment of $385,000 less applicable withholding, which amount
represents twelve (12) months’ current base salary, no earlier than January 1,
2015 and by no later than January 15, 2015. Beginning on the Separation Date,
the Company shall make twelve (12) months of COBRA payments on behalf of
Executive should Executive elect to extend COBRA for this period to cover all
currently enrolled participants as of the Transition Start Date.
4.    General Release of Claims. As consideration for the severance amount
described in Section 3 herein, Executive and his successors release the Company,
its parents and subsidiaries, and each of those entities' respective current and
former shareholders, investors, directors, officers, employees, agents,
accountants, attorneys, tax advisors, insurers, legal successors and assigns, of
and from any and all claims, actions and causes of action, whether now known or
unknown, which Executive now has, or at any other time had, or shall or may have
against those released parties based upon or arising out of any matter, cause,
fact, thing, act or omission whatsoever occurring or existing at any time up to
and including the date on which Executive signs this Agreement, including, but
not limited to, any claims for breach of express or implied contract, wrongful
termination, constructive discharge, retaliation, fraud, defamation, infliction
of emotional distress or national origin, race, age, sex, pregnancy, sexual
orientation, disability or other discrimination or harassment under the Civil
Rights Act of 1964, the Americans with Disabilities Act, the Age Discrimination
in Employment Act, the California Fair Employment and Housing Act, or any other
applicable law. Notwithstanding the above release of claims, it is expressly
understood that this release does not apply to, and shall not be construed as, a
waiver or release of any claims or rights that cannot lawfully be released by
private agreement. This release of claims shall not affect Executive's existing
indemnity rights from the Company (whether pursuant to contract or statute,
including, but not limited to, his indemnity rights pursuant to California Labor
Code section 2802), which rights shall remain in full force and effect. In
addition, the above release of claims, is not intended to apply to or impact any
continuing obligations the Company may have related to Executive's 401(k).
5.    Civil Code Section 1542 Waiver. Executive acknowledges that he has read
section 1542 of the Civil Code of the State of California, which states in full:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.




--------------------------------------------------------------------------------




Executive waives any rights that he has or may have under section 1542 (or any
similar provision of the laws of any other jurisdiction) to the full extent that
he may lawfully waive such rights pertaining to this general release of claims,
and affirms that he is releasing all known and unknown claims that he has or may
have against the parties listed in Section 3 above.
6.    Agreement Not To Assist With Other Claims. Executive agrees that he shall
not, at any time in the future, encourage any current or former Company
employee, or any other person or entity, to file any legal or administrative
claim of any type or nature against the Company or any of its officers or
employees. Executive further agrees that he shall not, at any time in the
future, assist in any manner any current or former Company employee, or any
other person or entity, in the pursuit or prosecution of any legal or
administrative claim of any type or nature against the Company or any of its
officers or employees. This Section shall not apply to the Executive's
participation in any legal or administrative proceeding pursuant to a
duly-issued subpoena or other compulsory legal process.
7.    Prior Agreement and Return of Company Property. Executive acknowledges and
agrees that he shall continue to be bound by and comply with the terms of any
proprietary rights, assignment of inventions, and/or confidentiality agreements
between the Company and Executive, a copy of each having been provided to
Executive at his request. To the extent that he has not already done so, by the
Separation Date, Executive will promptly return to the Company, in good working
condition, all Company property and equipment that is in Executive's possession
or control, including, but not limited to, any PDAs, files, records, computers,
computer equipment, cell phones, credit cards, keys, programs, manuals, business
plans, financial records, and all documents (whether in paper, electronic, or
other format, and all copies thereof) that Executive prepared or received in the
course of his employment with the Company. Notwithstanding the prior sentence,
Executive may retain his currently-issued company laptop computer provided
Executive loans the laptop to the IT Department to allow the IT Department to
remove all corporate data retained thereon.
8.    Non-Disparagement. Executive agrees that he will not make any disparaging
statements about the Company, or any of its services, products, officers,
employees, or directors, except to the extent that such statements are made
truthfully in response to a duly-issued subpoena or other compulsory legal
process. The Company Agrees that its officers, employees, or directors will not
make any disparaging statements about the Executive, or any of his work product,
except to the extent that such statements are made truthfully in response to a
duly issued subpoena or other compulsory legal process.
9.    Non-Solicitation. Executive agrees that for a period of one year following
the Separation Date, he will not, on behalf of himself or any other person or
entity, directly or indirectly solicit any employee of the Company to terminate
his/her employment with the Company.
10.    Section 409A Compliance. The Company intends that income provided to the
Executive pursuant to this Agreement will not be subject to taxation under
Section 409A of the Internal Revenue Code (“Section 409A”). The provisions of
this Agreement shall be interpreted and construed in favor of satisfying any
applicable requirements of Section 409A of the Code. However, the Company does
not guarantee any particular tax effect for income provided to the Executive
pursuant to this Agreement. In any event, except for the Company's
responsibility to withhold applicable income and employment taxes from
compensation paid or provided to the




--------------------------------------------------------------------------------




Executive, the Company shall not be responsible for the payment of any
applicable taxes incurred by the Executive on compensation paid or provided to
the Executive pursuant to this Agreement. In the event that any compensation to
be paid or provided to Executive pursuant to this Agreement may be subject to
the excise tax described in Section 409A, the Company may delay such payment for
the minimum period required in order to avoid the imposition of such excise tax.
11.    Stock Options. Vesting of Executive’s option shares shall cease effective
the Separation Date. Executive's rights with respect to the exercise of vested
shares, and all equity interest(s) shall continue to be governed by and subject
to the terms and conditions of the Extreme Networks, Inc. 2013 Equity Incentive
Plan and related stock option and restricted stock unit agreements or any other
applicable equity plans/agreements.
12.    Governing Law. This Agreement shall be interpreted in accordance with and
governed by the laws of the State of California.
13.    Severability. If any provision of this Agreement is deemed invalid,
illegal, or unenforceable, that provision will be modified so as to make it
valid, legal, and enforceable, or if it cannot be so modified, it will be
stricken from this Agreement, and the validity, legality, and enforceability of
the remainder of the Agreement shall not in any way be affected. This Agreement
shall be binding upon, and shall inure to the benefit of, the parties and their
respective successors, assigns, heirs and personal representatives.
14.    Dispute Resolution. In the event of any disputes or claims between the
parties, including, but not limited to, any claims that are based upon or arise
out of this Agreement or any alleged breach of this Agreement, the parties agree
that all such disputes or claims shall be resolved by binding arbitration in the
manner described in Executive’s Offer Letter dated May 4, 2012 (the “Employment
Agreement”), a copy of which will be provided to Executive at his request.
15.    Entire Agreement and Modification. This Agreement, along with any
agreements described herein, constitute the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior negotiations
and agreements between the parties, whether written or oral, including the
Employment Agreement), which agreements are hereby terminated and of no further
legal force or effect. This Agreement may not be modified or amended except by a
document signed by an authorized officer of the Company and Executive.
EXECUTIVE ACKNOWLEDGES THAT HE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO SIGNING
THIS AGREEMENT AND THAT HE IS GIVING UP ANY LEGAL CLAIMS (AS DESCRIBED ABOVE IN
SECTIONS 4 AND 5) HE HAS AGAINST THE PARTIES RELEASED ABOVE BY SIGNING THIS
AGREEMENT. EXECUTIVE UNDERSTANDS THAT HE MAY HAVE UP TO 21 DAYS TO CONSIDER THIS
AGREEMENT, THAT HE MAY REVOKE IT AT ANY TIME DURING THE 8 DAYS AFTER HE SIGNS
IT, AND THAT IT SHALL NOT BECOME EFFECTIVE UNTIL THAT 8-DAY PERIOD HAS PASSED.
EXECUTIVE ACKNOWLEDGES THAT HE IS SIGNING THIS AGREEMENT KNOWINGLY, WILLINGLY
AND VOLUNTARILY IN EXCHANGE FOR THE SEVERANCE AMOUNT DESCRIBED IN SECTION 3,
WHICH HE WOULD NOT OTHERWISE BE ENTITLED TO RECEIVE.




--------------------------------------------------------------------------------




AGREED:


Date:
May 19, 2014
 
/s/ John Kurtzweil
 
 
 
 
Mr. John Kurtzweil
 
Date:
May 19, 2014
 
EXTREME NETWORKS, INC.
 
 
 
By:
/s/ Allison Amadia
 
 
 
Name:
Allison Amadia
 
 
 
Title:
Vice President, General Counsel and Corporate Secretary
 





